Electronically Filed
                                                      Supreme Court
                                                      SCAP-XX-XXXXXXX
                                                      04-NOV-2021
                                                      02:35 PM
                                                      Dkt. 59 OCOR


                         SCAP-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


      LEAGUE OF WOMEN VOTERS OF HONOLULU and COMMON CAUSE,
                     Plaintiffs-Appellants,

                               vs.

                        STATE OF HAWAIʻI,
                       Defendant-Appellee.


       APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
            (CAAP-XX-XXXXXXX; CIVIL NO. 18-1-1376-09)

                       ORDER OF CORRECTION
                        (By: Nakayama, J.)

          IT IS HEREBY ORDERED that the Opinion of the Court,

filed on November 4, 2021, is corrected as follows:

          On page 66, the attorney credits are corrected to

include Thomas Yamachika for amicus curiae Tax Foundation of

Hawaiʻi, as follows:
Robert Brian Black
(Lisa Emily Engebretsen
with him on the briefs)
for plaintiffs-appellants
League of Women Voters
of Honolulu and Common Cause

Clare E. Connors
(Kimberly Tsumoto Guidry on the
briefs) for defendant-appellee
State of Hawaiʻi

Thomas Yamachika for amicus curiae
Tax Foundation of Hawaiʻi

Colleen Hanabusa for amicus
curiae Hawaiʻi State Legislature

Robert H. Thomas for amicus
curiae Grassroot Institute of
Hawaii

          The Clerk of the Court is directed to take all

necessary steps to notify the publishing agencies of this change.

          DATED:   Honolulu, Hawaiʻi, November 4, 2021.

                                       /s/ Paula A. Nakayama

                                       Associate Justice




                                   2